Citation Nr: 1524073	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  09-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971 which service included combat in the Republic of Vietnam with the award of the Combat Infantry Badge and a Purple Heart medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2012, the Board issued a decision reopening the claims of service connection for bilateral hearing loss and tinnitus and remanding them for additional development.  In an April 2013 rating decision, the RO granted service connection for left ear hearing loss and tinnitus.  Therefore, the Board finds that the only issue remaining in appellate status is the above claim of service connection for right ear hearing loss.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).


FINDING OF FACT

The Veteran does not have hearing loss in the right ear for VA compensation purposes.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that in a letter dated in May 2008, prior to the July 2008 rating decision, the RO provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, the Board finds that even if the above letter did not provide adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service records from various private healthcare providers.  See 38 U.S.C.A. § 5103A(b).  Moreover, the post-remand record shows that, in substantial compliance with the Board's remand directions, the AMC requested any missing service treatment records and in September 2012 the National Personnel Records Center (NPRC) notified VA that these records had been mailed to VA.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

As to a VA examination, the post-remand record shows that the Veteran was afforded a VA examination in August 2012.  Moreover, the Board finds that the examination is adequate to adjudicate the claim and substantially complies with the Board's remand directions because after a review of the record on appeal the examiner provided a finding as to whether the claimant had a diagnosis of hearing loss in the right ear as defined by VA.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, D'Aries; Dyment.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claim's file including those found in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran asserts that his claimed hearing loss is related to his in-service noise exposure to include having incurred a gunshot helmet wound while in combat in the Republic of Vietnam.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 such as sensor neural hearing loss.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensor neural hearing loss, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its' implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of hearing loss in the right ear at any time during the pendency of his appeal.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; McClain, at 321.

In this regard, the Board notes that service records show that the Veteran's was wounded in combat in the Republic of Vietnam and is in receipt of the Combat Infantry Badge and a Purple Heart medal.  Therefore, the Board concedes he is a combat veteran and his extensive exposure to noise while in combat, including when being wounded, caused acoustic trauma.  38 U.S.C.A. § 1154(b).  However, despite this trauma the service treatment records, including the February 1971 separation examination, do not ever show the Veteran being diagnosed with hearing loss in the right ear even when applying the definition used by the Court in Hensley.  In fact, his hearing was 15/15 on whispered voice testing when examined for separation in February 1971.

Similarly, while the post-service record documents the Veteran's complaints and/or treatment for difficulty hearing since approximately 1980 (see January 1980 letter from Dr. Harold W. Blevins) it is likewise negative for his being diagnosed with hearing loss in the right ear as defined by VA at 38 C.F.R. § 3.385 despite the fact that the testing indicated that he had some degree of hearing loss.  See Hensley.  In this regard, the Board's notes that an August 1967 private audiological examination as well as the February 2003 and August 2012 VA audiological examinations, the later which was held for the express purpose of ascertaining if he had hearing loss in either ear as defined by VA at 38 C.F.R. § 3.385, were uniformly negative for diagnosing hearing loss in the right ear.  These medical findings are not contradicted by any other medical evidence of record.  Moreover, while the Veteran and his representative as lay persons are competent to report on the claimant's observable symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of right ear hearing loss because such an opinion requires medical expertise and equipment which they do not have.  See Davidson.  Furthermore, the Board finds more probative the objective findings of the audiological examiners regarding the Veteran not having a current diagnosis than any lay claims to the contrary.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

As to the Court's holding in McClain, supra, regarding the requirement of a current disability being "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," the Board finds that the Court's holding in McClain is distinguishable from the current appeal.  The Board has reached this conclusion because in the current appeal, unlike in McClain, the record does not show that the appellant had a diagnosed disability at the time he filed his claim for VA benefits that resolved during the pendency of the appeal, but instead a post-service record that does not show the appellant having a diagnosis of the disability (i.e., hearing loss as defined by VA in the right ear) at the time he filed his claim or at any time during the pendency of the appeal.

Therefore, since a condition precedent for establishing service connection on a direct and presumptive bases is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have a diagnosis of hearing loss in the right ear as defined by 38 C.F.R. § 3.385 at any time during the pendency of his appeal, the Board finds that entitlement to service connection for right ear hearing loss must be denied despite the documented in-service noise exposure for this combat Veteran.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303(a), 3.307, 3.309(a); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); See also McClain, supra.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claim, the Board finds that doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


